Citation Nr: 1815948	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  16-59 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for bilateral hearing loss. 

2.  Whether new and material evidence has been received to reopen a claim for service connection for tinnitus. 



ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel





INTRODUCTION

The Veteran served on active duty from November 1955 to June 1960.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2015 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

FINDINGS OF FACT

1.  Service connection for bilateral hearing loss and tinnitus was denied by a September 2014 rating decision; the Veteran was notified of this decision and of his appellate rights in a September 2012 letter; he did not perfect a timely appeal with respect to the September 2014 denials of service connection for bilateral hearing loss and tinnitus and no pertinent exception to finality applies

2.  No evidence associated with the record since the September 2014 rating decision raises a reasonable possibility of substantiating the Veteran's claims for service connection for bilateral hearing loss and tinnitus. 


CONCLUSIONS OF LAW

1.  The September 2014 rating decision that denied service connection for bilateral hearing loss and tinnitus is final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014) [2017].

2.  New and material evidence has not been received to reopen the previous denial of the claims for service connection for bilateral hearing loss and tinnitus.  U.S.C. §§ 5108, 7105(c) (2012); 38 C.F.R. § 3.156(a) (2017).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Duty to Assist

The Veteran has raised not raised any issues concerning the duty to notify or assist with respect to the claims adjudicated herein.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  In this regard, as the Board will determine below that new and material evidence has not been received to reopen the claims for service connection for bilateral hearing loss and tinnitus, there is no duty to provide the Veteran with another VA examination or opinion with respect to these matters.  
38 U.S.C. § 5103A(d); 38 C.F.R. § 3.159(c)(4)(iii).

Also with respect to the duty to assist, the undersigned recognizes that the Veteran's service treatment reports (STRs) are not available as they were presumed to have been destroyed by the 1973 fire at the National Personnel Records Center (NPRC).  See July 2014 response from the NPRC.  The NPRC also indicated that Surgeon General's extracts from the Veteran's service are not available.  Id.  The Veteran was notified by letter in August 2014 that his STRs may have been destroyed by fire and requested that he submit any STRs he had in his possession or other evidence to support his claim.  No response to this letter was provided by the Veteran and there is otherwise no further duty to assist or notify with respect to the Veteran's missing STRs.  38 U.S.C.§ 5103A(a)(2) and (b)(2); 38 C.F.R.  § 3.159(d), (e).  

In cases such as this in which STRs are incomplete or unavailable, the Board's obligation to explain its findings and conclusions is heightened.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).  However, O'Hare does not raise a presumption that the missing medical records would, if they still existed, necessarily support the claim.  Case law does not establish a heightened "benefit of the doubt," only a heightened duty of the Board to consider the applicability of the benefit of the doubt, to assist the claimant in developing the claim, and to explain its decision when a Veteran's medical records have been destroyed.  See Ussery v. Brown, 8 Vet. App. 64 (1995).  Similarly, the case law does not lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the appellant.  Russo v. Brown, 9 Vet. App. 46 (1996).

II. Analysis

Service connection will be granted for disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including organic diseases of the nervous system, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability. 

Alternatively, service connection may be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) the existence of a chronic disease in service or during an applicable presumption period under 38 C.F.R. § 3.307 and (ii) present manifestations of the same chronic disease, or (b) when a chronic disease is not present during service, evidence of continuity of symptomatology.  The United States Court of Appeals for the Federal Circuit clarified that the law providing for awards of service connection on the basis of continuity of symptomatology is limited to "chronic" diseases listed under 38 C.F.R. 3.309(a), such as organic diseases of the nervous system.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

A lay witness is competent to testify as to the occurrence of an in-service injury or incident where such issue is factual in nature.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  In some cases, lay evidence will also be competent and credible on the issues of diagnosis and etiology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Specifically, lay evidence may be competent and sufficient to establish a diagnosis where (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d at 1377; see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  A layperson is competent to identify a medical condition where the condition may be diagnosed by its unique and readily identifiable features.  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007). Additionally, where symptoms are capable of lay observation, a lay witness is competent to testify to a lack of symptoms prior to service, continuity of symptoms after in-service injury or disease, and receipt of medical treatment for such symptoms.  Charles v. Principi, 16 Vet. App 370, 374 (2002).  With respect to tinnitus, the U.S. Court of Appeals for Veterans Claims has specifically found that this is a disorder capable of lay observation.  Charles, supra.

When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011).  Although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).  

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a) (2017).

If new and material evidence is received during an applicable appellate period following a RO decision (1 year for a rating decision and 60 days for a statement of the case), the new and material evidence will be considered as having been filed in connection with the claim that was pending at the beginning of the appeal period. 38 C.F.R. § 3.156(b).  Thus, under 38 C.F.R. § 3.156(b), "A must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim."  Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011).  "[N]ew and material evidence" under 38 C.F.R. § 3.156(b) has the same meaning as "new and material evidence" as defined in
38 C.F.R. § 3.156(a).  See Young v. Shinseki, 22 Vet. App. 461, 468 (2011).

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C. §§ 7104 (b), 7105(c).  The exception to this rule is 38 U.S.C. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means evidence not previously submitted.  Material evidence means existing evidence that by itself or when considered with previous evidence relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of last final decision, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

In Shade v. Shinseki, 24 Vet. App 110 (2010), the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Summarizing the pertinent procedural history and facts with the above criteria in mind, service connection for bilateral hearing loss and tinnitus was originally denied by a September 2014 rating decision.  Of record at that time were reports from an August 2014 VA examination that demonstrated bilateral hearing loss disability as defined by 38 C.F.R. § 3.385 and also indicated that the Veteran had tinnitus.  The audiologist stated that she could not render an opinion as to whether the Veteran's bilateral hearing loss was related to service without resorting to speculation.  She noted that the Veteran's military occupational specialty during active duty ("Ground Power Equipment Repairman" as listed on the Veteran's DD Form 214 from his active service in the United States Air Force) involved a moderate probability for noise exposure.  Also noted was the fact that the Veteran reported only an eight to ten year history of hearing loss and that this was the first time he was examined for hearing loss.  She concluded as follows: 

While there is no proof as there is no test data from the military, it is my opinion that this hearing loss likely has some cause that is other than military noise exposure.  As to what that cause would be, I can only speculate.  (Emphasis added)

With respect to tinnitus, the August 2014 VA examiner indicated that the Veteran reported that he had suffered from such for 10 to 12 years, and that it was less likely than not that tinnitus was the result of service as there was "[n]o link in time to military noise exposure."  

The September 2014 rating decision denied the claim for service connection for bilateral hearing loss based on a determination that there was no medical link between the Veteran's current bilateral hearing loss and service and the absence of evidence of sensorineural hearing loss within one year of service.  The denial of the claim for service connection for tinnitus in this decision was based on the delayed onset of tinnitus (over forty years after service as described by the Veteran) and a determination that the condition was not occurred in or caused by service.  The Veteran was notified of the September 2014 decision and of his appellate rights in a September 2014 letter.  He did not perfect a timely appeal with respect to this decision; no additional evidence was received within the one year appeal period following the September 2014 rating decision; and no additional service department records have since been associated with the claims file warranting reconsideration of the claims for service connection for bilateral hearing loss and tinnitus.  Therefore, the September 2014 rating decision is final as to the evidence then of record, and is not subject to reconsideration on the same factual basis.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2014) [2017].  The September 2014 rating decision is the only final rating decision addressing the claims for service connection and tinnitus on any basis.   

Review of the evidence received since the September 2014 rating decision-to include VA outpatient treatment reports dated through December 2017-in connection with the Veteran's October 2015 petition to reopen the claims for service connection for bilateral hearing loss and tinnitus does not reflect any evidence linking either of these conditions to service or demonstrating sensorineural hearing loss within one year of service.  As for the contentions submitted by the Veteran since the September 2014 rating decision-to include in a November 2017 informal conference with a Decision Review Officer at the RO wherein he reported that he was exposed to noise with no protection for his ears while repairing B47 engines while working on the flight line during service-these lay assertions do not constitute material evidence.  Moray v. Brown, 5 Vet. App. 211 (1993) (lay assertions on medical causation do not constitute material evidence to reopen a previously denied claim).  As such, the record since the September 2014 rating decision reveals no evidence or statements that raise a reasonable possibility of substantiating the claims for service connection for bilateral hearing loss or tinnitus.   

Based on the above and in short, as the Board concludes that new and material evidence has not been received with respect to this claims, the criteria for reopening the claims for service connection for bilateral hearing loss and tinnitus are not met.  38 U.S.C. § 5108; 38 C.F.R. § 3.156(a).

ORDER

As new and material evidence has not been received to reopen the claims for service connection for bilateral hearing loss and tinnitus, the appeal with respect to these claims is denied.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


